Citation Nr: 1606520	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 20, 2012, for the award of a schedular disability rating of 70 percent for PTSD.

3.  Entitlement to an extraschedular rating for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2015 rating decision, the RO denied entitlement to TDIU.  However, the RO properly included the issue in a subsequent July 2015 supplemental statement of the case because entitlement to a TDIU is part of a claim for a higher rating when such claim is raised expressly or by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Although the original documentation is missing from the file, the Disabled American Veterans is clearly the Veteran's representative in this case.

The issues of entitlement to an extraschedular rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Symptomatology comparable to total occupational and social impairment for the Veteran's service-connected PTSD has not been shown.

2.  A February 2010 rating decision denied an increased rating, in excess of 30 percent for the Veteran's service-connected PTSD; the Veteran was notified of the decision in February 2010 and did not appeal.
 
3.  A claim for an increased rating for PTSD was received on July 20, 2012.
 
4. The record contains no evidence, or statement or communication from the Veteran or his representative, between February 2010 and July 20, 2012, that constitutes a pending claim for an increased rating for PTSD.
 
5.  An increase in the Veteran's PTSD became factually ascertainable on July 20, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date prior to July 20, 2012, for the award of a 70 percent schedular disability rating for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.400, 4.130 (Diagnostic Code 9411), 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  A March 2015 correspondence indicates that the Veteran's records from the Social Security Administration are not associated with the claims file because they have been destroyed.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA medical examination in August 2012 and June 2015.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Rating

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran's PTSD has been evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Lower evaluations are warranted for less severe symptoms.  However, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), and now the Fifth Edition (DSM-5).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV or DSM-5.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The Veteran was afforded a VA PTSD examination in August 2012.  He reported recurrent and intrusive distressing recollections of his experiences from service.  Hyperarousal symptoms included insomnia, irritability, anger, impaired concentration, hypervigilance and an exaggerated startled response.  Avoidance symptoms included a preference of being alone.  He noted feeling detached from others.  He had a restricted affect.  He preferred not to discuss experiences he had in service.  He avoided other reminders of service.  He struggled with a sense of foreshortened future.  The Veteran noted suicidal thoughts at times, but denied current ideations.  The Veteran noted that he lived with his wife.  He kept the yard up.  He watched some TV.  He enjoyed refinishing old furniture and hunting.  He attended church services on Sunday.  

The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was reported that the Veteran would get angry and had a tendency to get physical with others.  It was noted that he had not hit anyone for over 10 year.  The Veteran's PTSD symptoms were reported as depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklife setting and suicidal ideations.  The examiner also reported that the Veteran struggled with insomnia, had nightmares which occurred twice a month, struggled with feelings of guilt, low self-esteem and hopelessness.  

It was also noted that the Veteran had last worked at a grainery where he loaded trucks.  He had worked there for 14 years.  He stopped working due to a right knee injury.  It was noted that after service, the Veteran had worked as a mechanic and had run a printer for a printing shop.  It was also noted that the Veteran had earned his GED after dropping out of high school.  A diagnosis of PTSD and a GAF score of 52 (which was noted to equate to moderate impairment) were provided.  

The Veteran was afforded a VA examination in June 2015.  The Veteran lived on a farm in which the owner planted corn and soybeans and relied on the Veteran to prevent people from riding four wheelers in the field.  He noted that he was married and that his relationship with his wife was "alright."  He stated that he and his wife slept in separate bedrooms.  The Veteran attended church, except if he had been drinking.  He enjoyed cooking for his church and being involved in grilling hamburgers that the church would sell for fundraising events.  He reported enjoying duck hunting with a friend.  He had infrequent contact with his siblings.  He periodically saw one friend from his military service.  He enjoyed riding a four wheeler on the farm and watching eagles.

The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran frequently used alcohol and/or cannabis in effort to manage anxiety and irritability as well as unwanted memories and thoughts.  The Veteran's PTSD symptoms included depressed mood, anxiety and chronic sleep impairment.  His motor behavior and speech were within normal limits.  He was alert and fully oriented.  His thought process was logical and coherent.  No delusional, homicidal or suicidal ideations were present.  Memory skills were grossly intact and his insight and judgement were adequate.  

While the evidence demonstrates that the Veteran's PTSD has resulted in some occupational and social impairment, the evidence clearly does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher total schedular rating.

Although the August 2012 VA examination report indicated that the Veteran would get angry and had a tendency to get physical with others, it was noted that he had not hit anyone for over 10 years.  There was no evidence of persistent danger of the Veteran hurting himself or others.  It was noted in the August 2012 VA examination that he denied current suicidal ideations.  At his June 2015 VA examination, no delusional, homicidal or suicidal ideations were noted and the Veteran was alert and fully oriented.  Also, his thought process was logical and coherent.  Additionally, the Veteran is married, attends church services and activities, tends to the farm he lives on, enjoys hunting with a friend and refinishing old furniture, which does not tend to equate in total impairment.  

Further, the August 2012 VA examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Based on his symptoms and functional effects, he was assigned a GAF score corresponding to moderate symptoms of PTSD.  In addition, the June 2015 VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, which actually equates to the 50 percent rating.  

Thus, the evidence does not show that the Veteran's PTSD results in total occupational and social impairment.  A preponderance of the evidence is against the claim for a schedular rating in excess 70 percent; there is no doubt to be resolved; and an increased schedular rating of 100 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

III. Earlier Effective

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Although the regulations have since been amended to provide for standardized claims forms, this was after the time period in question for this case.  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In addition, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability in treatment records.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran first sought service connection for PTSD in a December 2007 claim.  The RO granted his claim in August 2008, assigning a disability rating of 30 percent and an effective date of December 12, 2007.  

Thereafter, in association with a new claim for erectile dysfunction secondary to the service-connected PTSD disability, the Veteran was afforded a new VA PTSD examination in January 2010.  In a February 2010 rating decision, the Veteran's assigned disability rating of 30 percent for his service-connected PTSD was continued.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision.  38 C.F.R. § 3.156(b).  Accordingly, the February 2010 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

In July 2012, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In August 2012, the RO granted the Veteran's claim for an increased rating, assigning a disability rating of 70 percent and an effective date of July 20, 2012-the date of claim.  

In his April 2013 notice of disagreement, the Veteran asserted that he was warranted a higher rate with an earlier effective date.  In the Veteran's substantive appeal, he stated that he had suffered from his PTSD disability since "the seventies." 

Given the above summarized law and facts, the Veteran's claim could be substantiated in one of two ways: first, the evidence could show that the Veteran filed a formal or informal claim for benefits prior to July 2012; second, the evidence could show that the Veteran's PTSD met the criteria for a 70 percent rating at a factually ascertainable point between July 2011 and July 2012.  Neither scenario is satisfied here.

First, the RO's assignment of the current effective date of July 20, 2012, for the award of the 70 percent rating for the Veteran's service-connected PTSD was based on the receipt date of the claim requesting an increased disability evaluation.  There is no evidence of the Veteran's filing a formal or informal claim for an increased rating between the time of the final rating decision in February 2010 and his July 2012 claim for an increased rating.  The only earlier document is a March 2011 report of hospitalization for unrelated right knee disability.  There is thus no basis to establish an earlier effective date based on a claim being filed prior to July 2012. 

Second, it is not factually ascertainable that the Veteran met the criteria for the 70 percent rating in the year prior to July 2012.  See Gaston, 605 F.3d at 983.  In order to grant an earlier effective date on this basis, there would have to be evidence that the Veteran met the criteria for the 70 percent rating at a distinct time between July 2011 and July 2012.  See Gaston, 605 F.3d at 983.  See also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  There is no medical or lay evidence of record which provides an adequate basis to conclude that the service-connected disability underwent any ascertainable increase in severity that would allow for extending the effective date back based on his symptoms.  The Veteran's generalized contention that the effective date should go back to the 1970s is not sufficient and, in fact, would show an increase prior to the one-year-look-back period under 38 C.F.R. § 3.400(o)(2) and Gaston.

The Board does not doubt that the Veteran had psychiatric symptoms for many years prior to the assignment of a disability rating.  In fact, the award of service connection for PTSD is recognition that his psychiatric symptoms are related to service.  See 38 C.F.R. §§ 3.303, 3.304 (2015).  As explained, however, the effective date of the benefit at issue in this case, the 70 percent disability rating, is controlled by the date of receipt of the application for an increased rating, and the record shows that the Veteran's application was received by VA on July 20, 2012.  

As such, the preponderance of the evidence is against the claim for an earlier effective date and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

A schedular disability rating in excess of 70 percent for PTSD is denied.

An effective date prior to July 20, 2012, for the award of a disability rating of 70 percent for PTSD, is denied. 


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  The Veteran has stated that his PTSD had caused him to lose jobs.  He also noted that it was one of the main reasons that he couldn't hold down a job.  Because this issue is part of the Veteran's claim for higher disability rating, the proper remedy here is for the Board to remand the issue for further development and adjudication.  

The Board notes that the Veteran is also service connected for bilateral hearing loss and for tinnitus although he primarily contends a TDIU is warranted due to PTSD.  

The Veteran was afforded a VA PTSD examination in June 2015.  Following the clinical interview and examination, the VA examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  However, the examiner did not specifically comment on the Veteran's employability as a result of PTSD, or in combination with his service-connected bilateral hearing loss and tinnitus disabilities.  A new examination must be provided on remand.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded. 

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the impact of his service-connected disabilities, to include PTSD, bilateral hearing loss and tinnitus, on his employability.  The entire claims file should be reviewed. 

The examiner must comment on the Veteran's ability to secure or follow a substantially gainful occupation due to service-connected disability and/or service-connected disabilities in combination, without regard to his age or any nonservice-connected disabilities. 

If the examiner opines that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation, the examiner must suggest the type or types of employment in which he would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If a benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


